Citation Nr: 0727408	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as secondary to service-
connected Crohn's disease.

2.  Entitlement to service connection for a psychiatric 
disability to include depression and anger, claimed as 
secondary to service-connected Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1973 and again from August 1977 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  October 2004 RO decision that denied 
service connection for PTSD.  The veteran had a video hearing 
before the Board in June 2007 and the transcript is of 
record.

The RO received additional evidence from the veteran in 
December 2005, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted (VA 
medical treatment records from April 2005) were copies of 
evidence already in the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran initially filed a claim for entitlement to 
service connection for PTSD based on in-service events.  The 
claim was denied by the RO in an October 2004 rating decision 
finding no current diagnosis of PTSD.  Thereafter, the 
veteran indicated that he had other psychiatric problems to 
include depression and anger.  He generally contends that his 
psychiatric problems are attributable to his use of 
medication and the treatment he received for his service-
connected Crohn's Disease.  

The RO construed the veteran's statements as a new claim of 
service connection for depression and anger, secondary to 
Crohn's disease, and denied the claim in a November 2006 
rating decision.

While the veteran has properly perfected his appeal of 
service connection for PTSD, he has not yet perfected his 
appeal of the November 2006 rating decision which denied 
service connection for other psychiatric impairment to 
include depression and anger.  Thus far, he has filed a 
timely notice of disagreement (NOD).  Specifically, the Board 
will construe the veteran's testimony at a Board hearing in 
June 2007 as a timely NOD.  Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993).  The claim must now be remanded to allow the 
RO to provide the veteran with a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
the claim of service connection for a psychiatric disability 
to include depression and anger will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

With regard to the veteran's claim of service connection for 
PTSD, it is noted that further evidentiary development is 
needed pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Here, the initial VCAA letter sent to the veteran in 
July 2004 did not adequately identify the evidence necessary 
to substantiate his service connection claim for PTSD under 
38 C.F.R. § 3.304(f).  The Board notes a subsequent January 
2006 letter did identify the evidence necessary to 
substantiate secondary service connection but did so with 
respect to his separate depression claim.  Thus far, he has 
not yet been properly informed as to how to substantiate his 
PTSD claim under 38 C.F.R. § 3.304(f) and 38 C.F.R. § 3.310.  
On remand, corrective action must be taken. 

VA outpatient treatment records indicate that the veteran has 
a variety of psychiatric problems to include depression and a 
mood disorder.  One VA social worker indicates the veteran's 
"personality changes" may be related to medications taken 
in conjunction with his Crohn's disease treatment.  The 
veteran testified that he has taken Prednisone since 1977 and 
first experienced mental problems in 1994.  

No medical opinion has been requested on whether his 
psychiatric disability is etiologically related to service or 
to his service-connected Crohn's disease.  The veteran should 
be afforded a VA examination to ascertain what, if any, 
mental illnesses the veteran currently has and the likely 
etiology of any disability found.  Cf. Duenas v. Principi, 18 
Vet. App. 512 (2004).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from December 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to his claim of 
service connection for PTSD on a direct 
and secondary basis.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  In 
addition, the corrective VCAA notice 
should include a discussion of disability 
rating and effective date matters. 

2.  Obtain the veteran's medical records 
regarding psychiatric examination and 
treatment from the VA medical system in 
Chicago, Illinois from December 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a VA psychiatric examination, to 
determine the nature and etiology of his 
psychiatric problems.  All psychiatric 
disabilities should be identified to 
include any PTSD and depression.  In 
addition, the examiner should opine as to 
the likely etiology of any psychiatric 
disability found, to include whether it had 
its onset in service or whether it was 
caused or aggravated by his service-
connected Crohn's Disease, to include as a 
side-effect of Prednisone.  The claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than a 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes a discussion of the 
issue of secondary service connection, 
with citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (i.e., to 
provide for secondary service connection 
based on aggravation).  After affording an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for a psychiatric disability to 
include depression and anger, claimed as 
secondary to service-connected Crohn's 
Disease.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, this claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

